Citation Nr: 0122105	
Decision Date: 09/06/01    Archive Date: 09/12/01

DOCKET NO.  94-22 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1. Entitlement to an increased evaluation for the residuals 
of a cervical spine injury with degenerative changes, 
currently evaluated as 20 percent disabling.

2.  Entitlement to an increased evaluation for post-operative 
residuals of a fracture to the right femur, currently 
evaluated as 10 percent disabling.

3. Entitlement to an effective date prior to April 9, 1992 
for the assignment of a 10 percent disability evaluation for 
a cervical spine disability.

4. Entitlement to an effective date prior to July 23, 1993 
for the assignment of a 20 percent disability evaluation for 
a cervical spine disability.

5. Entitlement to an effective date prior to July 23, 1993 
for the assignment of a 10 percent disability evaluation for 
a right femur disability.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from July 1967 to July 1970, 
and from November 1972 to October 1975.  He also served from 
October 1975 to October 1978, however, that term of service 
was terminated under dishonorable conditions.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.  This case was reviewed by the Board and remanded 
for development of the evidence in February 1999.  The case 
has now returned for final appellate consideration.

The veteran was afforded a video conference hearing before 
the Board in June 1998.  This hearing was conducted by the 
undersigned who will make the final decision in this case.  
38 U.S.C.A. § 7102(a) (West Supp. 2001).  The veteran 
requested another Board hearing in regards to a subsequently 
raised issue of an increased evaluation for his right femur 
disability in a substantive appeal submitted in July 1999.  
However, the veteran withdrew this hearing request in 
February 2001.

Since February 1999, the veteran filed claims of entitlement 
to service connection for degenerative joint disease of the 
shoulders, wrists, knees, and ankles; and for a 
neuropsychiatric disability.  By letter of August 2000, the 
RO informed the veteran that no action would be taken on 
these claims unless he submitted evidence to VA that would 
substantiate a well-grounded claim under the provisions of 
38 U.S.C.A. § 5107(a) (West 1991).  The duty to submit a well 
grounded claim was, however, eliminated with the enactment of 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096, 2097-98 (2000) (VCAA).  Hence, the Board 
takes this opportunity to invite the veteran to contact the 
RO and request that these claims for service connection be 
readjudicated under the new law. 


FINDINGS OF FACT

1.  The veteran's service-connected cervical spine disability 
is characterized by severely painful limitation of motion.

2.  The veteran's service-connected residuals of a fractured 
right femur are characterized by limitation of extension of 
the knee at 10 degrees.

3.  A January 1991 rating decision denying a compensable 
evaluation for a cervical disorder is final.

4.  Severely painful degenerative cervical arthritis has been 
manifested since the appellant's April 9, 1992 claim for an 
increased evaluation.

5.  The Board's December 1990 denial of a compensable rating 
for residuals of a right femur fracture is final.

6.  The veteran's next claim for an increased rating for 
residuals of a right femur fracture was not presented prior 
to June 15, 1993.


CONCLUSIONS OF LAW

1.  A 30 percent evaluation, but not more, is warranted for 
residuals of a cervical spine injury with degenerative 
changes.  38 U.S.C.A. §§ 1155; 5103A, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.321(b)(1), 4.3, 4.10, 4.14, 4.21, 4.40, 
4.45, 4.71a, Diagnostic Code 5290 (2000); 66 Fed.Reg. 45,630 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159).

2.  A 30 percent evaluation is warranted for residuals of a 
cervical spine injury with degenerative arthritis from April 
9, 1992.  38 U.S.C.A. §§ 5103A, 5107, 5110 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.400 (2000); 66 Fed.Reg. 45,630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159).

3.  An evaluation in excess of 10 percent disabling, is not 
warranted for right femur fracture residuals.  38 U.S.C.A. §§ 
1155, 5103A, 5107; 38 C.F.R. §§ 3.321(b)(1), 4.3, 4.10, 4.14, 
4.21, 4.40, 4.45, 4.71a, Diagnostic Codes 5261 (2000); 66 
Fed.Reg. 45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159).

4.  A 10 percent evaluation is warranted for residuals of a 
right femur fracture from June 15, 1993.  38 U.S.C.A. 
§§ 5103A, 5107, 5110; 38 C.F.R. § 3.400; 66 Fed.Reg. 45,630 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

By rating decision of February 1971, the RO granted service 
connection for the residuals of a right femur fracture.  This 
disability was evaluated as 30 percent disabling under VA's 
Schedule for Rating Disabilities, 38 C.F.R. § 4.71a, 
Diagnostic Code (Code) 5255, effective from July 7, 1970.  

In November 1972, the veteran notified VA that he had 
reentered active military service.  Following his discharge, 
he filed new claims for service connection to include a right 
leg disability in November 1978.  

Based on a January 1979 compensation examination, the RO in 
February 1979 determined that the residuals of a right femur 
fracture did not warrant a compensable evaluation under Code 
5255.  Thus, a noncompensable evaluation was assigned 
effective from the time of the veteran's separation from 
active service in October 1978.  By rating decisions of 
January 1980 and July 1989, the RO confirmed and continued 
this zero percent evaluation of the veteran's right femur 
disability.

The Board issued a decision in December 1990 that awarded 
service connection for a cervical spine disability.  In 
addition, the Board found that the residuals of the veteran's 
right femur fracture did not warrant a compensable evaluation 
under any applicable criteria.  

In a rating decision of January 1991, the RO evaluated the 
residuals of the veteran's cervical spine injury as 
noncompensable under Code 5290.  This award was made 
effective from April 4, 1989.  The veteran filed a notice of 
disagreement (NOD) with this determination in April 1991 and 
a statement of the case (SOC) was issued to the veteran's 
last reported address in May 1991.  No communication was 
received from the veteran or his representative regarding 
this issue until April 9, 1992.  At that time, the veteran 
requested that his cervical spine disability be reevaluated.

The veteran was afforded a VA orthopedic examination in March 
1993.  He complained of neck pain and decreased cervical 
motion.  The veteran asserted that when he turned his neck he 
had a sensation of almost "blacking out."  He denied any 
weakness in his neck, but claimed he had occasional numbness 
and tingling in his arm.  On examination, the veteran's gait 
and all tested musculature strength was normal.  Cervical 
range of motion studies revealed forward flexion to 50 
degrees, backward extension to 15 degrees, rotation to the 
right to 60 degrees, rotation to the left of 50 degrees, and 
right and left "tilt" to 15 degrees.  X-ray of the cervical 
spine revealed severe degenerative changes at the C5-C6 level 
with less severe degenerative changes at the C6-C7 level, 
reversal of the cervical spine's lordotic curve, and a 
congenital lack of segmentation from the C7 to the T1 
vertebra.  The impression was decreased range of motion in 
the neck with complaints of pain, but without evidence of 
radiculopathy.  

In a rating decision of May 1993, a ten percent evaluation 
was awarded under Codes 5003 and 5290 for the cervical spine 
injury with degenerative changes.  This award was made 
effective from April 9, 1992.  There was no discussion in 
this rating decision regarding the residuals of the veteran's 
fractured right femur.  The veteran was notified of this 
decision in a letter sent in June 1993.  This letter 
indicated that the ten percent evaluation had been awarded 
for the cervical spine disability, effective from May 1993, 
and that the right femur disability was evaluated as 
noncompensable.  An NOD from the veteran received on June 15, 
1993 expressed his disagreement with the decisions regarding 
his cervical spine and right femur disabilities.  He inquired 
why he had not received an earlier effective date for the 
compensable evaluation of his cervical spine disability.  A 
letter sent to the veteran in July 1993 informed the veteran 
that in fact his compensation for the cervical spine 
disability would begin from May 1, 1992.  In a NOD received 
on July 23, 1993, the veteran contended that his ten percent 
compensation for the cervical spine disability should be 
effective from 1979, as he had been working on his VA claims 
since that time.

A VA compensation examination conducted in October 1993 noted 
the veteran's complaints of neck and right leg pain.  He 
claimed that his neck pain was getting slightly worse as time 
went by.  The veteran indicated that this pain was constant, 
but would increase when he turned his neck to the left and 
during weather changes.  He alleged that turning his neck 
also caused lightheadedness with numbness and tingling in his 
left arm.  The veteran asserted that no treatment he had 
tried alleviated his neck problems.  Regarding his right leg, 
he complained of pain in his knee joint that would increase 
with weight bearing.  

Examination of the neck revealed full muscular strength with 
no motor defects.  His sensation was intact and his reflexes 
were symmetrical.  There was no obvious neck muscle atrophy.  
Neck motion was, however, decreased with forward flexion to 
30 degrees, backward extension to 5 degrees, lateral bending 
to the left of 5 degrees and to the right of 15 degrees, and 
bilateral lateral rotation to 10 degrees.

Examination of the right leg revealed well-healed scars and 
pin sites.  There was no obvious tissue loss, and he had good 
motor strength.  Sensation was intact and distal pulses were 
good.  He had "good" internal and external right hip 
motion, with straight leg raises to 70 degrees, but 
tightening and pain thereafter.  Right knee ligaments were 
stable, and there was no effusion.  Range of motion study 
found full extension with flexion to 105 degrees.  The 
examiner commented that he thought the veteran could flex 
further, but to do so caused discomfort.  The right leg was 1/4 
inch shorter than the left and the veteran walked with a mild 
Trendelenburg gait.  A right leg X-ray noted an old healed 
fracture of the right femur, but the radiologist commented 
that this study was inadequate to detect subtle 
abnormalities.  The assessments were neck pain with 
degenerative cervical changes and loss of motion but no 
radiculopathy; and right leg pain with mild loss of hip and 
knee motion, and minimal leg length discrepancy.  The 
examiner found that the veteran's right leg was fairly 
functional.

On a VA Form 9 submitted in September 1993, the veteran 
asserted that he was entitled to the same evaluation for his 
right femur disability upon his last separation from the 
military as had been in effect prior to his reentry in 1972.  
He also contended that the compensable evaluation of his 
cervical spine disability should be effective from 1972.  The 
veteran alleged that both his right femur and cervical spine 
disabilities had become worse in recent years.

By rating decision of March 1994, the cervical disability was 
assigned a 20 percent rating under Codes 5003 and 5290 
effective from July 23, 1993.  Right femur fracture residuals 
were evaluated as 10 percent disabling under Code 5255 
effective from July 23, 1993.

Another VA compensation examination was conducted in January 
1995.  The appellant complained of neck pain that had gotten 
worse over the years, that it radiated into his left shoulder 
and arm, and caused frequent occipital headaches.  On 
examination, the veteran could bend his neck forward to the 
point that his chin could touch his neck, but it could not 
touch his chest.  He could extend the neck back 15 degrees, 
laterally bend 10 degrees in both directions, and rotate 15 
degrees in both directions.  Neurological testing revealed no 
deficits from the C5 through T1 nerve roots.  Reflexes were 
2+ and symmetrical.  Straight leg raises of the lower 
extremities were negative and there was no motor deficit in 
the lower extremities.  His lower extremity reflexes were 2+ 
and symmetrical.  The examiner indicated that he had reviewed 
the veteran's cervical spine X-rays from March 1993.  The 
impression was cervical spondyloarthrosis secondary to 
trauma, and radiological evidence of cervical stenosis due to 
spondylosis that was not clinically apparent.  The examiner 
opined that the veteran was at an increased risk for a 
traumatic cervical injury due to his congenital, i.e., non-
service connected, disorder at C7-T1.

A rating decision of April 1995 confirmed and continued the 
20 percent evaluation of the veteran's cervical spine 
disability.  In a VA Form 9 submitted in September 1995, the 
veteran asserted that the range of motion reported in his 
last VA examination was not accurate.  He claimed that due to 
pain in his neck he was unable to touch his neck or chest 
with his chin.  The veteran also alleged that if he turned 
his neck the pain was so severe that it would cause him to 
start to "black-out."

A private examination report prepared in April 1996 by a 
Steve Troyanovich, D.C., noted the veteran's complaints of 
neck, and "left" (sic) leg pain.  The veteran described his 
pain as a constant, dull ache which would become sharp with 
movement.  It was noted that the veteran guarded his 
movements throughout the examination.  Cervical motion was 
limited in all planes.  Lower extremity reflexes were equal 
and active, and lower extremity muscle strength was grossly 
normal.  Dr. Troyanovich commented that the veteran had "a 
large right skull translation malposition relative to his 
torso."  X-rays revealed advance degenerative disc disease 
from the C5 to C7 levels and a congenital block vertebra at 
the C7-T1 level.  There was also a healed compression 
fracture at the C6 vertebra.  Radiological studies reportedly 
also revealed a "15 millimeter right leg length inequality 
(i.e., a 15 mm short left lower extremity)"  The diagnoses 
included abnormal weight bearing induced by his right leg 
length deficiency.

At a hearing on appeal in April 1996, the veteran described 
his in-service injuries to his neck and right leg.  The 
veteran complained of pain, muscle twitching, stiffness, 
severe headaches, and walking with a limp.  He claimed that 
to alleviate his symptoms he took 800 milligrams (mg) of 
Tylenol with codeine once or twice a day, and did prescribed 
exercises.  The veteran testified that his right leg was 
shorter than his left and required him to wear a corrective 
shoe.  He asserted that out of 52 weeks he was only able to 
work 20 weeks.  It was noted that he veteran worked as a 
millwright.  The veteran acknowledged that he was able to 
pick up his 30 pound grandson, but could not carry him very 
far.  He claimed that the pain and stiffness in his neck 
would cause severe headaches and that he could "fly off the 
handle real easy without any provocation."  The veteran 
asserted that if he turned his neck to far to the left it 
felt like he would black-out and caused numbness in his arm.  
He testified that his treating physicians had told him there 
was nothing that could be done to correct his cervical 
disability.  The veteran claimed that if he held his arms 
above his head he would experience tingling in his 
fingertips.  He also claimed that he suffered with weakness 
in his shoulders and extremities to the point he could not 
hold any weight above his head for very long.  The veteran 
testified that his neck disability had become progressively 
worse over the years.

At a January 1997 VA orthopedic examination the appellant 
complained of tenderness at the incision site on his right 
hip.  He reported occasional right knee and hip stiffness 
with some achy pain in his mid-thigh, and complained of right 
leg weakness and a lack of confidence getting on ladders.  
The veteran asserted that there was increased ache in the 
right thigh with weight-bearing, but denied any loss of 
coordination, pain on motion of the hip or knee, or numbness 
or tingling in the extremity.  On examination, there was some 
numbness about the right hip incision.  Otherwise his right 
leg scars were found to be well-healed without infection or 
drainage.  There was no tenderness along the femur.  Hip 
motion was to 120 degrees of flexion, 40 degrees of 
abduction, 30 degrees of adduction, 20 degrees of internal 
rotation, and 35 degrees of external rotation.  The right 
knee exhibited motion from 0 degrees extension to 135 degrees 
flexion.  There was no pain on motion noted, and the examiner 
found that this was full range of motion for these joints.  
Muscle strength was 5 out of 5.  It was noted that prior 
radiological studies had revealed a healed mid-shaft fracture 
of the right femur with posterior callous and that the right 
leg was shorter than the left by a 1/2 cm.  The examiner 
commented that these radiographs did not reveal any 
malalignment due to his healed fracture.  The impression was 
status-post right femur fracture, now healed, with residual 
subjective weakness with no objective weakness demonstrate on 
examination.

A February 1997 rating decision confirmed and continued the 
10 percent evaluation.  The question regarding the effective 
date for the assignment of a 10 percent rating remained on 
appeal.  

In April 1998, the representative submitted contentions 
arguing that since the veteran had "continuously 
reopen(ed)" his claims for increased evaluations, his 
service-connected disorders should be evaluated as severely 
disabling from the time the appellant originally applied for 
benefits.

At a June 1998 Board hearing, the representative argued that 
the effective date of the award of compensable evaluations 
should be in December 1978, presumably when the veteran filed 
for service connection after his last period of active 
service.  It was also claimed that a fire at a VA office in 
Bloomington, Illinois had destroyed relevant material in the 
veteran's claims file.  The veteran testified that the only 
treatment he had received in recent years for his neck and 
right leg problems was from his chiropractor, Dr. 
Troyanovich, because physicians had told him there was 
nothing that could be done to treat these disabilities.  He 
claimed that his neck and right leg disorders had gotten 
worse since his last VA examination.  The veteran complained 
that the left side of his neck was constantly stiff and he 
was forced to take Tylenol daily to relieve the pain.  He 
claimed that his neck pain would cause headaches and would 
radiate into his left arm.  It was alleged that cold weather 
increased the severity of his pain.  He indicated that if he 
turned his head to far to the left or tilted it back he would 
almost "black out."  The veteran asserted that he had 
problems with his grip strength and had once dropped a 2 1/2 
pound hammer after he had lost his grip.  He indicated that 
his neck pain interfered with his sleep.  The veteran stated 
that he could not flex his right knee until his foot touched 
his buttock and that he could not fully extend this knee.  He 
testified that at times he had the feeling that his right 
knee would give out on him.  The veteran acknowledged that he 
had not lost any time from work due to his cervical 
disability, but the nature of his job as a millwright forced 
him to work through the pain.  The appellant offered, 
however, that he had been forced to turn down work that 
involved a lot of strenuous activity to his neck and right 
leg pain.  The veteran asserted that he would have to turn 
down such strenuous work once or twice a year.  In addition, 
the veteran later testified that his right leg pain had 
forced him to miss work on eight to ten occasions in the past 
three years.  He claimed that he was forced to hire people to 
do manual labor around his house because his neck and leg 
disabilities prevented him from doing it.  

During this hearing, the representative indicated that the 
veteran had been told by the Illinois Department of Veterans' 
Affairs that:

there was a fire that had occurred at the 
regional office I believe regional office 
I'm not sure, the holding center where 
they held the documents pertaining to the 
claims folder at an office in 
Bloomington, Illinois, a VA office 
building and I'm not sure of the office 
building that was burnt.

It was alleged that evidence pertinent to the veteran's claim 
for an earlier effective date was destroyed in this fire.

A radiological report prepared in June 1998 by Kundan L. 
Gupta, M.D., noted straightening of the cervical curvature.  
There were anterior and posterior osteophytes at the C5, C6, 
and C7 vertebra.  Narrowing of the disc spaces was found at 
the C5-C6, C6-C7, and C7-T1 levels.  There was narrowing of 
the spinal canal at the C4-C5 and C5-C6 levels.  Dr. Gupta 
commented that these findings had remained unchanged since a 
previous X-ray on November 1995.  The impression was 
degenerative changes and narrowing of the spinal canal.  A 
letter from Dr. Troyanovich dated in June 1998 indicated that 
he had recently examined the veteran and his findings had 
remained essentially unchanged from his April 1996 letter.

In a June 1998 letter from a Karen S. Kuhn, identified as a 
Veterans Service Officer Associate with the Illinois 
Department of Veterans' Affairs, it was asserted that claims 
on behalf of the veteran had continuously been filed since 
April 1981.  She alleged that a review of the veteran's file 
revealed that he had submitted numerous pieces of paperwork 
prior to that date.  Ms. Kuhn expressed her belief that there 
was never a break in this claim and that her office had 
requested consideration of back benefits.  Ms. Kuhn's 
business card indicated that the Illinois Department of 
Veterans' Affairs office was located in Bloomington, 
Illinois.

The veteran's treatment records were received from Dr. 
Troyanovich in July 1999.  An outpatient record from November 
1995 noted that the veteran's complaints included neck pain.  
The onset of this symptom was reported to be March 1993 after 
the veteran had overexerted himself while lifting objects at 
work.  It was noted that the veteran suffered a constant, 
dull ache with sharp, stabbing pains during certain 
movements.  He also complained of numbness.  The severity of 
this pain was reported to be at 5-6 on a scale from 1 to 10.  
It was indicated that this pain had resulted in slight, mild 
impairment of the veteran's functioning.  Factors aggravating 
the veteran's pain included sneezing, lifting, bending, and 
changing body positions.  The veteran claimed that over-the-
counter pain medication did not alleviate his symptoms.  On 
examination, there was tenderness over the veteran's low 
back, but none was indicated involving the neck.  Range of 
motion testing of the cervical spine revealed that flexion, 
extension, right bending, and right rotation were all 
limited.  However, left bending and left rotation were found 
to be "greatly" limited.  The diagnoses were lumbar 
radiculitis and disc degeneration.  In June 1998, the veteran 
only complained of low back pain.  Tenderness and diminished 
sensation were noted in the veteran's lower back and along 
both legs.  Range of motion testing reportedly revealed 
moderate limitation in all planes while orthopedic testing 
was positive for neck pain.  Motor strength testing indicated 
that bilateral shoulder muscles were 4 out of 5 and the rest 
of the upper body was 5 out of 5.  Upper extremity reflexes 
were 2+.  The diagnoses were lumbar radiculitis, disc 
degeneration, and shortened right leg.

The veteran was given a series of VA orthopedic and 
neurologic examinations in August 1999.  The veteran 
complained of significant neck pain that had progressively 
gotten worse, with exacerbation of this pain several times a 
week.  It was noted that the veteran self-rated his neck pain 
at a 3 to 4 on a scale from 1 to 10.  He indicated that 
during exacerbation this pain would reach a level of 9 on the 
same scale.  The veteran complained of intermittent feelings 
of numbness in his fingers when he would drive for long 
distances.  It was indicated that the veteran denied any 
weakness in his upper extremities.  On examination, there was 
tenderness to palpation along the paraspinous musculature and 
the cervical spine.  His muscle strength was reported to be 5 
out of 5 with normal sensation and neurological functioning.  
Cervical motion studies revealed 40 degrees of forward 
flexion, 50 degrees of backward extension, bilateral bending 
to 25 degrees, and bilateral rotation to 30 degrees.  Pain 
was reported with all cervical movement.  Cervical 
radiological studies noted a reversed lordosis, severe 
degenerative changes at the C5-C6 and C6-C7 levels, and 
apparent fusion of the C7 vertebra to the T1 vertebra.  The 
radiologist commented that there was no significant change 
when compared with X-rays taken in October 1993.  The 
assessment apparently was significant degenerative arthritis 
of the cervical spine and fusion of the C7 and T1 vertebra.

On examination the right leg was neurovascularly intact, with 
well healed incisional scars.  Passive range of right knee 
motion was from 0 degrees of extension to 140 degrees of 
flexion without crepitus.  However, the examiner noted that 
the veteran was only actively able to extend his right knee 
to 10 degrees.  Range of motion in the right hip was 
characterized as "excellent" and measured as 125 degrees of 
flexion, full extension, abduction to 40 degrees, internal 
rotation of 20 degrees, and external rotation of 40 degrees.  
The examiner commented that there was no evidence of pain 
during the range of motion testing.  The veteran's right leg 
was found to be 1/4 to 1/2 inch shorter than the left.  The 
assessment was right lower extremity shortening and an 
inability to fully extend his right leg due to a shortened 
femur.

During the neurological examination, the veteran complained 
of constant neck pain that became worse when turning or 
bending his neck.  On examination, his cranial nerves were 
normal.  Tested muscle strength was 5/5, and muscle bulk and 
tone were normal.  There was no atrophy or fasciculations.  
There was no evidence of radiculopathy or decreased sensation 
along a dermatome distribution.  There was "some" decreased 
range of cervical motion with flexion limited due to 
stiffness and extension due to pain.  Cervical palpation 
revealed tenderness, but no paraspinal muscle spasm was 
elicited.  The veteran's gait was found to be normal.  The 
impressions included neck pain.

At a March 2000 hearing the veteran indicated that he has 
been laid off of jobs in the past due to missing work because 
of his physical disabilities.  However, he acknowledged that 
these physical problems included disabilities that are not 
service-connected.  The appellant's spouse indicated that the 
veteran had limitations when playing with their grandson and 
doing functions like getting out of bed, however, she 
attributed these problems to multiple joint disabilities.  
The veteran claimed that he experienced pain in his right leg 
due to his femur fracture.  He indicated that usually this 
pain was mild, but would became severe depending on his 
activities and the weather.  The veteran and his spouse 
claimed that he experienced pain and tingling at the incision 
site in his right leg.  The veteran claimed that on his first 
VA examination after leaving the military in 1978, the 
examiner failed to provide an evaluation of his right leg.  
He asserted that he in fact appealed the initial rating 
decision after his separation in 1978 that evaluated the 
residuals of his fractured right femur as noncompensable.  

The veteran alleged further that paperwork verifying his 
timely appeal in the late 1970's was destroyed by a fire in a 
Bloomington, Illinois office.  He alleged that there was 
material missing that he had submitted for VA review and this 
could be verified by a service officer named "Karen."  The 
hearing officer informed the veteran that he could verify 
whether material was missing from his claims file by 
requesting a free copy from the RO.  It appears that the 
veteran contended that it was inconceivable that the 
residuals of his fractured right femur could improve 
substantially from his initial evaluation of 30 percent 
disabling in the early 1970's to being noncompensable after a 
second period of active service.  He asserted that he had 
pain, stiffness, and limitation of motion in his neck.  The 
veteran's spouse indicated that at times this pain would be 
"bad."  

In April 2000, an electromyographic (EMG) study was conducted 
by Won Heum Jhee, M.D.  During this study the veteran 
complained of neck pain since 1970.  The character of the 
pain was described as constant, and to radiate to the left 
shoulder and left upper extremity.  The veteran also reported 
bilateral hand weakness, and that sudden turning of the neck 
aggravated his cervical pain.  Physical examination revealed 
that the neck had a normal curvature, and that neck motion 
was slightly limited in all directions.  Upper extremity deep 
tendon reflexes showed consistently sluggish bicep and tricep 
jerks.  Upper extremity sensory studies were grossly normal.  
There was no evidence of upper extremity muscle weakness.  
Measurement studies revealed the left arm to be slightly 
smaller than the right.  There was no evidence of cervical 
radiculopathy or brachial plexoplathy on EMG.  There was 
evidence of mild right carpal tunnel syndrome.

A physical evaluation of April 2000 noted the veteran's 
complaints of back pain that radiated into his left lower 
extremity.  It was indicated that the veteran was a 
millwright and had not missed any work due to his back pain.  
The examination primarily concerned the veteran's low back.  
The examination did note that deep tendon reflexes in the 
lower extremities were brisk and symmetric.  There were 
scattered areas of diminished sensation on the right leg.  
There was no gross muscle weakness.  No upper motor neuron 
signs were noted.  Measurements of the thigh muscles were 
equal.  The right leg was 1/2 inch shorter then the left.  
However, the examiner commented that the veteran's gait 
showed no gross abnormalities.  The impressions included leg 
length discrepancy.  

A physical therapy examination of April 2000 only reported 
the veteran's complaints of pain in his low back and left 
leg.  It was noted that the veteran worked 40 hours a week as 
a millwright.  The examiner reported that this job required 
climbing, lifting, bending, and standing.  During a shift at 
work, the veteran was reported to lift a 40 pound tool box on 
ten occasions, lift a 20 pound tool bucket on 15 occasions, 
bend or stoop on 200 occasions, squat or kneel on 200 
occasions, climb ladder, machinery, or scaffold on 10 
occasions, and reach above shoulders on 60 occasions.  On 
examination, it was determined that he veteran was able to 
ambulate a distance of one block.  His gait was mildly 
antalgic and slow.  The rest of the examination concerned the 
veteran's low back.  

A private functional capacity evaluation of May 2000 
primarily discussed the veteran's low back complaints.  The 
report indicated that there was no indication that the 
veteran magnified his symptoms.  The veteran provided a 
consistent effort and overt pain behaviors were absent.  It 
was determined that the physical demand level of his current 
job was considered "medium" while testing revealed the 
veteran's abilities to be at a "sedentary-light" level.  It 
was noted that the veteran worked as a millwright which 
required him to install and repair heavy machinery.  In this 
job, he used a wide range of power tools, hand tools, and 
occasionally a forklift.  The job required standing, 
kneeling, squatting, bending, assuming awkward body 
positions, and lifting up to 50 pounds in weight.  Grip 
strength testing revealed slight deficits when compared to 
other people his age.  He also complained of burning and 
numbness over the surfaces of his wrists during testing.

Lay statements were received from the veteran's mother in 
March 2000, and from a friend in April 2000.  The veteran's 
mother indicated that the residuals of the appellant's in-
service injury had left him in a lot of pain which he 
continued to suffer with at the current time.  His friend 
also asserted that the veteran suffered with a great deal of 
pain due to his physical problems.

A letter dated in June 2000 from Uday L. Deoskar, M.D., 
indicated that he had treated the veteran for low back and 
leg pain since August 1998.  Dr. Deoskar commented that the 
veteran's disabilities required significant physical therapy 
and limited his physical work.  

II.  Analysis

Duty to Assist

Initially, the Board is satisfied that all relevant facts 
have been properly developed and no further assistance to the 
veteran is required in order to comply with the duty to 
assist.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096, 2097-98 (2000).  This has 
included full compliance with the Board's remand instructions 
of February 1999 to include obtaining private treatment 
records from Dr. Troyanovich, requesting by letter of June 
1999 that the veteran and his representative submit 
additional evidence in support of his claim, and VA 
compensation examinations with requested medical opinions.  
See Stegall v. Brown, 11 Vet. App. 268 (1998).  Regarding the 
requested VA medical opinion on flare-up of symptomatology, 
during his examination of August 1999 the only exacerbation 
described by the veteran was periods of increased pain.  The 
examiner provided sufficient evidence regarding the level of 
this pain during flare-ups to allow the Board to make 
appropriate determinations, as discussed below, on the level 
of disability required by 38 C.F.R. § 4.40, 4.45, 4.49.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).   

VA has obtained all pertinent medical and treatment records 
identified by the veteran.  The veteran has repeatedly denied 
receiving any ongoing treatment except from Dr. Troyanovich, 
the records of which have been obtained on remand.  At his 
hearing on appeal in March 2000, the veteran indicated that 
he would submit private medical evidence regarding his claim 
and this evidence was received by the RO in July 2000.  The 
Board finds that there is no other medical evidence that has 
been identified by the veteran pertinent to his current 
claims.  See Culver v. Derwinski, 3 Vet. App. 292, 297 (1992) 
(The duty to assist requires VA to obtain identified medical 
records that are pertinent to a claim).  VA has also obtained 
multiple VA compensation examinations in recent years which 
have discussed the veteran's cervical spine and right femur 
disabilities and their effect on his work performance.  The 
Board finds that these examinations are more than adequate 
for VA purposes.  That is, these opinions were based on an 
examination of the veteran and a review of his medical 
history.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  
The veteran has requested multiple hearings both before the 
RO and the Board, and has presented evidence and contentions 
at three different hearings during the appeal process.

At his Board hearing in June 1998, the veteran alleged that 
evidence pertinent to his claims for earlier effective dates, 
presumably submitted during the late 1970's and early 1980's, 
was destroyed in a fire on VA premises in Bloomington, 
Illinois.  The veteran has not presented evidence other than 
mere allegation to authenticate that such a fire occurred.  
Under the presumption of administrative regularity, the Board 
assumes that submissions by the veteran or his representative 
to the RO would have been placed in his claims file.  See 
Redding v. West, 13 Vet. App. 512, 515 (2000).  A review of 
the claims file indicates that it has existed since at least 
July 1970 when the veteran filed his initial claim for 
service connection.  It can be reasonably assumed that if the 
veteran's records submitted to the RO had been destroyed by 
fire in the late 1970's, records date stamped received prior 
to that date would not now be available in the claims file.

The Board is unaware of any fire damage to a VA facility 
located in Illinois during the late 1970's or early 1980's.  
Counsel to the Board has reviewed the relevant VA computer 
date bases and participated in telephonic contact with the RO 
in Chicago, Illinois with the query of whether there has ever 
been a VA facility located in Bloomington, Illinois.  This 
research has resulted in negative responses.  The veteran 
claimed that he had been informed of his destroyed records by 
the Illinois Department of Veterans' Affairs and apparently 
at his hearing in March 2000 indicated that an employee of 
this state agency, Ms. Karen Kuhn, would verify this 
information.  The veteran submitted a written statement from 
Ms. Kuhn, but she failed to discuss whether any pertinent 
records of the veteran had been destroyed by fire.  The 
business card attached to this statement indicated that the 
offices of the Illinois Department of Veterans' Affairs were 
located in Bloomington, Illinois.  The VA hearing officer in 
March 2000 offered the opportunity to the veteran and his 
representative to request a free copy of his claims file in 
order to determine if any of the alleged submissions were 
actually missing.  There is no evidence that either the 
veteran or his representative requested such a copy of the 
file.

The evidence indicates that the office referred to by the 
veteran that exists in Bloomington, Illinois was for an 
agency of the State of Illinois and not an office of VA which 
is a federal agency.  Based on this finding and that the 
claims file appears intact, the Board determines that there 
is no reasonable possibility that further development would 
result in the substantiation of the claim that records in the 
possession of VA had been destroyed.  The veteran and his 
representative have been provided with an opportunity to 
review the claims file and specifically indicate what records 
are missing, but have not availed themselves of this 
opportunity.

It is recognized by the Board that the provisions of the VCAA 
become effective in the fall of 2000, approximately three 
months after the preparation of the last supplemental 
statement of the case (SSOC) in August 2000.  However, the 
record is clear that the RO and the Board have made 
substantial attempts to assist the veteran in this case that 
are in compliance with the provisions of VCAA.  This includes 
obtaining the medical records discussed above, VA 
examinations that elicited opinions regarding the severity of 
the veteran's disabilities, providing the appellant and his 
representative with the opportunity for multiple hearings, 
and providing them with the applicable laws and regulations 
(to include the provisions of 38 C.F.R. § 3.321(b)) and 
reasons and bases for its denial in SOC's of August 1993 and 
August 1995, and subsequent SSOC's.  Based on these facts, 
the Board determines that no reasonable possibility exists 
that further assistance would aid in the substantiation of 
the veteran's claim.  See 38 U.S.C.A. § 5103A.  In addition, 
as the veteran and his representative have been provided with 
the opportunity to present evidence and arguments on his 
behalf and availed themselves of those opportunities, 
appellate review is appropriate at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Increased Evaluations.

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings, which 
is based on average impairment of earning capacity in civil 
occupations.  38 U.S.C.A. § 1155.  Separate diagnostic codes 
identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
These regulations include, but are not limited to, 38 C.F.R. 
§§ 4.1 and 4.2.  In addition, 38 C.F.R. § 4.10 provides that 
in cases of functional impairment, evaluations must be based 
on the lack of usefulness of the affected part or systems, 
and medical examiners must furnish, in addition to the 
etiological, anatomical, pathological, laboratory and 
prognostic data required for ordinary medical classification, 
a full description of the effects of the disability on the 
person's ordinary activity.  These requirements for 
evaluation of the complete medical history of the claimant's 
condition operate to protect claimants against adverse 
decisions based on a single, incomplete, or inaccurate 
report; they also enable VA to make a more precise evaluation 
of the level of the disability and of any changes in the 
condition.  Schafrath, 1 Vet. App. at 594.  

In addition, 38 C.F.R. § 4.40 requires consideration of 
functional disability due to pain and weakness.  With respect 
to the joints, 38 C.F.R. § 4.45 provides that the factors of 
disability reside in reductions of the normal excursion of 
movements in different planes.  The considerations include 
more or less movement than normal, weakened movement, excess 
fatigability, incoordination, impaired ability to execute 
skilled movements smoothly, pain on movement, swelling, 
deformity or atrophy of disuse, instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight-bearing.  With any form of arthritis, 
painful motion is an important factor of the rated disability 
and should be carefully noted.  The intent of the schedule is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or mal-aligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  Crepitation, 
either in the soft tissues such as the tendons or ligaments, 
or crepitation within the joint structures, should be noted 
carefully as points of contact that are diseased.  38 C.F.R. 
§ 4.59.

The evaluation of the same disability under various diagnoses 
is to be avoided.  Both the use of manifestations not 
resulting from service-connected disease or injury in 
establishing the service-connected evaluation, and the 
evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14.

Cervical Spine

The veteran has not asserted that his cervical spine is fixed 
or ankylosed in one position.  An X-ray of August 1999 did 
note that vertebra C7 and T1 appeared to be fused together.  
However, such fusion has not been identified in the other 
joints of the cervical spine and there is no diagnosis of an 
ankylosed cervical spine.  In fact, all range of motion 
studies of record has confirmed that there is movement in the 
cervical spine.  Thus, an evaluation under Code 5287 is not 
appropriate.  

In a report of April 1996, Dr. Troyanovich indicated that a 
compression fracture at the C6 vertebra was "evident" on a 
radiological study of the cervical spine.  However, this 
chiropractor referred the veteran to a physician that appears 
to be a radiologist for an X-ray and evaluation in June 1998.  
This radiologist failed to find any evidence of a compression 
fracture of the C6 vertebra.  The preponderance of the 
radiological reports of record are against finding evidence 
of a cervical compression fracture.  As the overwhelming 
majority of the radiological studies fail to show a service 
related cervical compression fracture, and as the 
radiologist's opinion of June 1998 carries more probative 
weight in light of his specialized training, the Board finds 
that the preponderance of the medical evidence is against 
finding that the manifestations of the veteran's service 
connected neck disorder includes residuals of a cervical 
compression fracture.  Based upon this finding, the criteria 
at Code 5285 is inappropriate for an evaluation of the 
veteran's cervical spine disability.  

The veteran is not currently service-connected for a cervical 
intervertebral disc syndrome.  While the veteran has reported 
symptomatology in his upper extremities that would appear to 
mimic radiculopathy, the medical findings and opinions of 
record do not associate these symptoms with the veteran's 
cervical spine disability.  In fact, there is no diagnosis in 
recent years for intervertebral disc syndrome or 
radiculopathy associated with the cervical spine.  The VA 
examiner of March 1993 specifically ruled out radiculopathy 
arising from the cervical spine disorder.  The August 1999 
examination found normal sensation, muscle strength, and 
neurological functioning in the upper extremities.  There was 
no evidence of radiculopathy or dermatone distribution.  
Indeed, the diagnosis was simply "neck pain," and an April 
2000 EMG revealed no evidence of cervical radiculopathy.  The 
only diagnosis for radiculopathy or a neurological disorder 
associated with the spine was from Dr. Troyanovich's records.  
However, these diagnoses where clearly associated with the 
veteran's lumbar spine disorder, not the cervical spine.  As 
the preponderance of the medical evidence is against the 
existence of intervertebral disc syndrome or a similar type 
of neurological disorder associated with the cervical spine, 
an evaluation of the veteran's service-connected cervical 
spine disability would not be warranted under the criteria 
found at Code 5293.  

When a joint is disabled by arthritis the rating assigned is 
based on the degree of any limitation of motion.  38 C.F.R. § 
4.71a, Diagnostic Code 5003.  In this regard, under 
Diagnostic Code 5290 a 20 percent evaluation is warranted for 
a moderate limitation of motion and a 30 percent evaluation 
is in order for a severe limitation of motion.  

The latest VA examination of record in August 1999 reported 
cervical motion to be 40 degrees of forward flexion, 50 
degrees of backward extension, bilateral bending of 25 
degrees, and bilateral rotation of 30 degrees.  The veteran 
claimed that he was experiencing neck pain during the 
examination and this was confirmed by positive evidence of 
tenderness on palpation.  It appears to the Board that the 
noted range of motion is a moderate degree of limitation.  
The examiner did not report any evidence of weakened 
movement, excess fatigability, incoordination, impaired 
ability to execute skilled movements smoothly, swelling, 
deformity or atrophy of disuse.  In addition, most of the 
examination reports of record have found little evidence of 
weakened movement, fatigability, loss of muscle strength, 
swelling, or atrophy.  

The veteran, however, has claimed that he has exacerbations 
of his cervical pain which interfere with his ability to 
work.  In this regard, prior to August 1999, the examiners 
failed to comment on any additional degree of disability 
associated with the exacerbation of the veteran's neck pain.  
In fact, even the August 1999 did not directly comment on 
this point.  However, in August 1999 the examiner provided a 
quantitative basis for determining the level of disability 
associated with the exacerbation of pain.  That is, he had 
the veteran provide evidence on the level of pain he suffered 
at the time of examination (3 to 4) and during exacerbations 
(9) on a scale ranging from 1 to 10.  The examination report 
clearly indicated the cervical spine range of motion at the 
pain level of 4.  The Board can use the provided quantitative 
scale to reasonably surmise that during a period of 
exacerbation range of cervical motion would be approximately 
half of that found on examination in August 1999.  This level 
of mobility in the neck would clearly qualify as a severe 
limitation of motion under Code 5290 and warrant an 
evaluation of 30 percent disabling.  The findings on 
examination since the veteran filed his claim for an 
increased evaluation on April 9, 1992 have remained 
substantially the same.  X-ray reports have consistently 
indicated that the abnormalities of the cervical spine have 
remained unchanged since the early 1990's when severe 
degenerative changes were diagnosed.  Therefore, after 
resolving reasonable doubt in the veteran's favor, and after 
considering the provisions of DeLuca, the Board finds that 
the appellant has had a severe limitation of cervical motion 
since he filed his claim in April 1992.  Therefore, a 30 
percent evaluation under Code 5290 is warranted effective 
from April 9, 1992. 

As a 30 percent evaluation is the highest rating allowed 
under Code 5290, the veteran is not entitled to a rating in 
excess of 30 percent disabling under any schedular criteria.  
According to 38 C.F.R. § 3.321(b)(1), ratings shall be based, 
as far as practicable, upon the average impairment of earning 
capacity due exclusively to the service-connected disability.  
However, in exceptional cases where the schedular evaluation 
is found to be inadequate, the RO and Board are authorized to 
submit for consideration of the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, an extra-
schedular evaluation.  The governing norm in these 
exceptional cases is: 1) a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment, or 2) 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.

At his hearings on appeal, the veteran has alleged that his 
cervical disability has forced him to miss significant time 
from work, and that when he does work he must force himself 
to work through his pain.  While the veteran has indicated 
that he has missed time from work due to his service-
connected disability, the physical therapy evaluation and 
physician's examination of April 2000 appear to contradict 
this testimony by reporting the veteran's assertion that he 
had not missed any time from work and currently worked 40 
hours a week.  The described work reveals that the veteran 
can still maintain an occupation requiring significant 
amounts of manual labor.  While the examiners of April and 
May 2000 recommended that the veteran reduce his workload and 
participate in physical therapy, this recommendation was 
clearly based on the severity of the appellant's nonservice 
connected low back disability -- not his cervical spine 
disorder.  (The Board takes this opportunity to note that a 
low back disability was awarded service connection in a 
rating decision of August 2000.  However, the evaluation of 
this disorder has not been appealed to the Board and, 
therefore, the Board does not have jurisdiction to evaluate 
this disorder under the provisions of 38 C.F.R. 
§ 3.321(b)(1)).  The veteran has acknowledged in his hearing 
testimony that he only receives infrequent treatment for his 
cervical spine complaints and there is no evidence that he 
has been hospitalized in recent years as a result of his 
cervical spine disorder.  While the Board does not intent to 
unduly minimize the significant nature of the veteran's 
cervical spine disorder, the evidence discussed above 
indicates that the disorder's symptomatology and its 
interference with his industrial adaptability is fully 
contemplated by the 30 percent evaluation provided under the 
rating schedule.  Based on the evidence discussed above, a 
referral for an extra-schedular evaluation for the cervical 
spine disability is not warranted. 

The medical and lay evidence indicates that the veteran's 
cervical spine disability warrants a 30 percent evaluation 
under Code 5290 for a severe limitation of motion.  This 
level of disability is found to have existed since the time 
the veteran filed his claim for an increased evaluation on 
April 9, 1992.  However, the preponderance of the lay and 
medical evidence does not support a higher schedular 
evaluation or referral for an extra-schedular evaluation.  

The Board has considered the applicability of the reasonable 
doubt doctrine, however, as the preponderance of the evidence 
is against an evaluation in excess of 30 percent, that 
doctrine is not applicable regarding an increase in excess of 
30 percent.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1991).  In granting the 30 percent evaluation, however, the 
Board finds that after applying the provisions of 38 C.F.R. 
§§ 4.40 and 4.45, that a 30 percent evaluation is warranted 
under the doctrine of reasonable doubt. 

Residuals of a Fractured Right Femur

Turning to the rating assigned the right leg disorder, the 
Board notes that the claims files indicate that the veteran 
has not claimed, nor is there any medical evidence showing, 
that his hip or knee joint is fixed or ankylosed.  Therefore, 
evaluation of the residuals of the fractured femur is not 
warranted under Codes 5250 or 5256.  

The veteran has testified that he has instability in the 
joints of his right lower extremity, however, the objective 
medical evidence fails to demonstrate such pathology, 
evidence of a flail hip, or evidence of genu recurvatum.  
Thus, the preponderance of the evidence is against an 
increased rating under Codes 5254, 5257, or 5263.  Likewise, 
there is no diagnosis establishing a current right knee 
cartilage disorder.  Thus, an evaluation under Codes 5258 and 
5259 is not appropriate.  Moreover, neither the veteran nor 
any medical examiner has indicated that there is any 
impairment of the tibia or fibula in the right leg associated 
with his in-service femur fracture.  On this basis, 
evaluation under Code 5262 is not warranted in the current 
case.  

Under Diagnostic Code 5261, a limitation of thigh extension 
to 15 degrees would allow for a 20 percent evaluation.  The 
veteran, however, showed full extension on examination in 
August 1999.  Similarly, as flexion was shown to 140 degrees 
in August 1999 an increased evaluation is not in order under 
Diagnostic Code 5260.  

The applicable scheduler criteria for the range of thigh 
motion are as follows:

Code 5252.  Thigh, limitation of flexion 
of:

? Flexion limited to 30 degrees, rate as 
20 percent disabling.  Flexion limited 
to 45 degrees, rate as 10 percent 
disabling.

Code 5255.  Femur, impairment of:

Malunion of:

? With moderate knee or hip 
disability, rate as 20 percent 
disabling.  With slight knee or hip 
disability, rate as 10 percent 
disabling.

Code 5275.  Bones, of the lower 
extremity, shortening of: 1 1/4 to 2 inches 
(3.2 cms. To 5.1 cms.), rate as 10 
percent disabling.

38 C.F.R. § 4.71a.  

A normal range of knee motion is from zero degrees of 
extension to 140 degrees of flexion.  Normal range of motion 
of the hip is from zero to 45 degrees abduction and from zero 
to 125 degrees flexion.  38 C.F.R. § 4.71, Plate II.

Initially, the Board notes that the veteran's right leg has 
been found to be shorter than his left due to his right femur 
fracture.  At its worst, this shortening was measured as 1/2 
inch in June 2000 or 15 mm in April 1996.  This limited 
amount of shortening would not qualify for a compensable 
evaluation under Code 5275.  

The veteran has claimed that use of his right leg is limited 
by pain, and that painful exacerbations cause decreased 
mobility.  In January 1997 and August 1999, the examiners 
determined that there was no objective evidence of pain on 
motion.  However, the October 1993 examiner noted that the 
veteran was experiencing pain during the examination and 
indicated in the reported findings the limitation on motion 
resulting from this pain.  In addition, the examiner of 
August 1999 specifically reported when differences occurred 
between passive range of motion and active range of motion.  
This examiner affirmatively considered what additional 
limitation was caused by discomfort or functional impairment 
due to the fractured right femur.  Therefore, it appears that 
the examinations of record present varying levels of 
disability and, specifically in October 1993 and August 1999, 
reflect additional functional impairment due to exacerbation 
of symptomatology. 

The range of motion studies of October 1993, January 1997, 
and August 1999 have shown that the veteran's right hip 
flexion is significantly greater than 30 degrees.  Therefore, 
an evaluation in excess of 20 percent disabling is not 
warranted under Code 5252.  

The medical evidence establishes that the healed right femur 
has resulted in a shortened bone and leg length.  This could 
be considered a "malunion" of the femur fracture, but the 
medical evidence does not indicate that such a deformity has 
resulted in a moderate disability of either the hip or knee 
joint.  As determined above, limitation of motion in these 
joints has only warranted minimal compensation.  The majority 
of the medical findings have not found any type muscular 
deficit to include instability, weakness, atrophy, or 
swelling associated with these joints.  Therefore, it is the 
Board's determination that the preponderance of the medical 
evidence does not establish that a moderate level of 
disability exists with either the right hip or knee and a 20 
percent evaluation is not warranted under Code 5255.  The 
Board notes that higher evaluations under Code 5255 can be 
assigned for nonunion or loose motion in the femur bone, but 
neither the veteran nor the medical evidence indicates that 
such disability exists.

It has been asserted by the veteran and his spouse that the 
veteran experiences pain at the surgical sites for the repair 
of his fractured right femur.  The highest evaluation allowed 
for painful scars under Code 7804 is 10 percent disabling, 
therefore, this criteria would not allow for an increased 
evaluation for the residuals of the right femur fracture.  In 
addition, the pain associated in the area of his fracture has 
been considered in the evaluation of his limitation of motion 
in the hip and knee joint and, thus, cannot be the basis for 
a separation evaluation.  See Esteban v. Brown, 6 Vet. App. 
259, 261 (1994); see also 38 C.F.R. § 4.118, Diagnostic Code 
7805.  

It has been argued by the veteran that he should receive a 30 
percent evaluation for his fractured right femur, as this was 
the evaluation given by VA in February 1971.  He finds it 
incredulous that this disorder left him 30 percent disabled 
in the early 1970's, but then "significantly improved" many 
years later after further strenuous military service.  There 
is, however, no indication in the compensation examination 
from the early 1970's or the 1971 rating decision, that the 
residuals of the fractured femur were static in nature and 
incapable of improvement.  VA is required under 38 C.F.R. 
§ 3.327 to obtain new examinations for rating purposes when 
it is likely that a disability has improved, or if evidence 
indicates there has been a material change in a disability or 
that the current rating may be incorrect.  In this respect, 
it is noteworthy that notwithstanding the history of a femur 
fracture the appellant was accepted back into active military 
service in 1972, and was able to complete several years of 
strenuous military activity.  Thus, it is evident that the 
military found that femur fracture residuals were not 
disabling.  In any event, the preponderance of the medical 
evidence obtained in association with the instant appeal is 
against awarding an evaluation in excess of 10 percent.

Finally, a referral for consideration of an extra-schedular 
rating under 38 C.F.R. § 3.321(b)(1) for the residuals of the 
veteran's fractured right femur is not appropriate in the 
current case.  There is no objective evidence of record that 
has shown that the veteran missed any significant time from 
work due to the symptomatology associated with his right 
femur.  The veteran has not alleged that he was hospitalized 
in recent years due to these symptoms.  As previously noted, 
the medical opinions calling for reductions in the veteran's 
work were primarily based on his low back disability, a 
disorder which is not currently before the Board.  Based on 
the above analysis, the Board finds that the schedular 
criteria fully contemplates the level of industrial 
impairment associated with the residuals of the fractured 
right femur.

The benefit sought on appeal is denied

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert. 

Earlier Effective Dates

A specific claim in the form prescribed by the Secretary of 
the VA must be filed in order for benefits to be paid to any 
individual under the laws administered by VA.  38 U.S.C.A. § 
5101(a) (West 1991); 38 C.F.R. § 3.151(a) (2000).  Except as 
otherwise provided, the effective date of an evaluation of 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  The effective date for increases in compensation 
shall be the date of receipt of claim or date entitlement 
arose, whichever is later.  Id.  However, an effective date 
for disability compensation may be awarded on the earliest 
date as of which it is factually ascertainable that an 
increase in disability had occurred if a claim is received 
within one year from such date otherwise, the effective date 
is the date of receipt of claim.  38 C.F.R. § 3.400(o)(2).

As noted above, the Board has found that a 30 percent 
evaluation is warranted for the veteran's cervical spine 
disability.  A review of the claims file reveals that the 
Board awarded service connection for this disability in a 
decision of December 1990 and the RO evaluated this 
disability as noncompensable in a rating decision of January 
1991.  The veteran was informed of this decision and he filed 
a timely NOD regarding the noncompensable evaluation in April 
1991.  The RO issued a SOC in May 1991, and the cover letter 
to this SOC informed the veteran of the need to file a 
substantive appeal or complete and return the provided VA 
Form 1-9 within 60 days or the RO would assume that the 
veteran did not wish to complete an appeal to the Board.  In 
fact, a copy of a letter dated in May 1991 from the veteran's 
representative addressed to him at his last reported address, 
informed the veteran that it was in his best interest to 
complete the provided VA Form 1-9 and return it to the RO 
within 60 days.  The representative acknowledged that the RO 
had informed the veteran of his appellate rights.  No further 
correspondence was received from the veteran or his 
representative until April 9, 1992 when the veteran submitted 
a VA Form 21-4138.  On this form the veteran requested a 
"re-evaluation for an up-grade benefit for CERVICAL SPINE 
CONDITION & NECK."  There was no mention of a wish to appeal 
a claim to the Board.

According to the provisions of 38 C.F.R. § 20.200 (1991), an 
appeal to the Board requires a timely filed NOD to a rating 
decision and a timely filed substantive appeal after receipt 
of a SOC.  See 38 U.S.C.A. § 7105 (West 1991).  It is clear 
that the veteran had been given the required SOC in May 1991 
and informed of the required submission of a substantive 
appeal, not only by VA but also by his own representative.  
For a substantive appeal to be timely, the provisions of 
38 C.F.R. § 20.302(b) (2000) which were effective in 1991 
required that it be received by VA within 60 days of the date 
the SOC was issued, or within one year of the notification of 
the rating decision that is to be appealed.  See 38 U.S.C.A. 
§ 7105(b)(1), (d)(3).  While the veteran filed a timely NOD 
to the January 1991 rating decision, he failed to file a 
timely substantive appeal within one year of notification of 
this decision.  Thus, the January 1991 decision is final.  
38 U.S.C.A. § 7105.  In fact, the next submission by the 
veteran in April 1992 merely requested re-evaluation of the 
cervical disorder, not consideration by the Board.  

Based on this analysis, the Board determines that the rating 
decision of January 1991 is final, and that the April 9, 1992 
submission by the veteran was a new claim for an increased 
evaluation of his cervical spine disability.  The claim for 
this increased evaluation has remained open since that time.  
There is no medical evidence discussing the level of 
disability associated with the cervical spine in the one year 
period prior to April 9, 1992.  Thus, the earliest effective 
date allowed for the 30 percent evaluation of the cervical 
spine disorder is April 9, 1992, the date the claim for an 
increased evaluation was received by VA.  

Turning to the issue of entitlement to an effective date 
prior to July 23, 1992, for a 10 percent evaluation of the 
right femur fracture residuals, the Board notes that a claim 
for compensable evaluation of this disability was denied in 
its decision of December 1990.  This decision was issued to 
the veteran and he was informed of his right to appeal this 
decision to a federal court.  In fact, the veteran 
acknowledged at his hearing in March 2000 that he was aware 
at the time that this decision could be appealed to a federal 
court.  As the December 1990 decision was not appealed, it is 
final on the issue of a compensable evaluation for the 
residuals of the fractured femur prior to December 1990.  
38 U.S.C.A. § 7266(a).

The first submission after December 1990 from either the 
veteran or his representative, either implicitly or 
explicitly, indicating the desire for an increased evaluation 
of the right femur disability was a VA Form 21-4138 received 
on June 15, 1993.  This statement was in response to a letter 
from the RO dated in early June 1993 that had informed the 
veteran that the residuals of his fractured femur were 
evaluated as noncompensable.  The veteran requested a SOC 
regarding "Impairment of Femur-Right."  While this 
statement is not a model of clarity, it does indicate the 
veteran's displeasure with the evaluation of his service-
connected disorder.  The medical evidence obtained since June 
1993 indicates that the veteran's right femur disability has 
remained constant since that time.  There is no medical 
evidence of record received or dated between December 1990 
and June 1993 that discussed the residuals of the veteran's 
fractured right femur.  Thus, the earliest effective date 
allowed for the 10 percent evaluation of the residuals of the 
fractured right femur is June 15, 1993, the date the claim 
for an increased evaluation was received by VA.

The veteran has alleged that material he submitted to VA was 
destroyed in a fire and presumably is not contained in the 
claims file.  As noted above, the Board has determined that 
if such a fire happened, it was at the offices of a state 
agency and not VA.  The law and regulations are clear that 
for a claim to be effective it must actually be received by 
VA.  In addition, the veteran has asserted that he had 
continuously prosecuted his claims for increased evaluations 
since the late 1970's.  Ms. Kuhn indicated in her statement 
that the veteran had repeatedly filed claims since the late 
1970's.  The Board acknowledges that the veteran has 
submitted numerous claims over the years, however, based on 
the above laws/regulations and analysis, these submissions do 
not warrant earlier effective dates.

Based on the above discussion, the Board finds that the 
effective date for a 30 percent evaluation for the cervical 
spine disability is April 9, 1992; and that the effective 
date for the 10 percent evaluation for residuals of a 
fractured right femur is June 15, 1993.  The pertinent laws 
and regulations preclude earlier effective dates.  In 
reaching these decisions the Board considered the doctrine of 
reasonable doubt, however, as a matter of law and regulation, 
earlier effective dates beyond those assigned cannot be 
granted.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A 30 percent evaluation, but not more, is granted for 
residuals of a cervical spine injury with degenerative 
changes, subject to the laws and regulations governing the 
award of monetary benefits.

An evaluation for post-operative residuals of a right femur 
fracture in excess of 10 percent disabling is denied.

An effective date of June 15, 1993 is granted for the 10 
percent evaluation of residuals of a fractured right femur, 
subject to the laws and regulations governing the award of 
monetary benefits.

An effective date of April 9, 1992 is granted for the 30 
percent evaluation of residuals of a cervical spine injury 
with degenerative changes, subject to the laws and 
regulations governing the award of monetary benefits.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals



 



